DETAILED ACTION
The instant application having Application No. 17/043216 filed on 09/29/2020 is presented for examination by the examiner.

Claims 1, 2, 4-8, 10-12, 27, 28, 30-37 are pending. 

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/16/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant's claim for priority based on application filed on 03/30/2018 (CHINA CN201810276542.X). Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Response to Argument
Applicant’s arguments (see the Applicant's Remarks), filed on 02/17/2022, with respect
to the rejection(s) of claims 1, 2, 4-8, 10-12, 27, 28, 30-37 have been fully considered and are not persuasive. Examiner provide a new ground of rejection to address Applicant’s amendment/argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-8, 10-12, 27, 28, 30-37 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takeda et al. (US 2021/0014008 A1).

As per claim 1, Takeda discloses “A data transmission method, applied to a terminal device, comprising: receiving a physical downlink shared channel (PDSCH);” [(par. 0098), The HARQ-ACK transmission operations for the case where the HARQ-ACK codebook configuration is set on a semi-static basis and for the case where the HARQ-ACK codebook configuration is set on a dynamic basis may be similarly applied to FIG. 3B. (par. 0102), The UE may also exert control so that HARQ-ACKs in response to each PDSCH transmission are transmitted at a timing that comes a predetermined period (for example, K1 slots) after the timing the last repetition transmission (for example, k=4) is configured (see FIG. 3B).] “and mapping hybrid automatic repeat request acknowledgement (HARQ-ACK) feedback information corresponding to repeated transmission of the PDSCH at least to a first target transmission position in a semi-static HARQ-ACK codebook for transmission, wherein the repeated transmission of the PDSCH carry identical data,” [(par. 0097), For example, in FIG. 3B, the UE exerts control so that HARQ-ACKs in response to the all the PDSCHs that are transmitted in repetition (PDSCHs that are transmitted before BWP switching (repetition number k=1 and 2) and the PDSCHs that stop being transmitted or received after the BWP is switched (repetition number k=3 and 4)) are transmitted. (par. 0098), The HARQ-ACK transmission operations for the case where the HARQ-ACK codebook configuration is set on a semi-static basis and for the case where the HARQ-ACK codebook configuration is set on a dynamic basis may be similarly applied to FIG. 3B. (par. 0102), The UE may also exert control so that HARQ-ACKs in response to each PDSCH transmission are transmitted at a timing that comes a predetermined period (for example, K1 slots) after the timing the last repetition transmission (for example, k=4) is configured (see FIG. 3B).] “wherein the first target transmission position in the semi-static HARQ-ACK codebook is a position corresponding to a last transmission of the repeated transmissions of the PDSCH” [(par. 0102), The UE may also exert control so that HARQ-ACKs in response to each PDSCH transmission are transmitted at a timing that comes a predetermined period (for example, K1 slots) after the timing the last repetition transmission (for example, k=4) is configured (see FIG. 3B). (par. 0103), In this way, the UE may control HARQ-ACKs in response to each of a number of PDSCHs transmitted in repetition to be transmitted together (at the same timing). Here, instead of generating HARQ-ACKs in response to a number of PDSCHs transmitted in repetition, for every repetition, one bit may be generated for the transport blocks or codewords of repeated PDSCHs.]

As per claim 2, Takeda discloses “The data transmission method according to claim 1,” as [see rejection of claim 1.]  “wherein the mapping the HARQ-ACK feedback information corresponding to the repeated transmissions of the PDSCH at least to the first target transmission position for transmission comprises: mapping the HARQ-ACK feedback information corresponding to the repeated transmissions of the PDSCH to the first target transmission position for transmission, and mapping negative acknowledgement (NACK) information to a second target transmission position for transmission, wherein the second target transmission position is a position in the semi-static HARQ-ACK codebook that corresponds to each transmission of the repeated transmissions of the PDSCH other than the last transmission of the repeated transmissions of the PDSCH; or, mapping the HARQ-ACK feedback information corresponding to the repeated transmissions of the PDSCH to the first target transmission position for transmission, and mapping HARQ-ACK feedback information corresponding to a current transmission of the repeated transmissions of the PDSCH to a third target transmission position for transmission, wherein the third target transmission position is a position in the semi-static HARQ-ACK codebook that corresponds to the current transmission of the repeated transmissions of the PDSCH” [(par. 0102), The UE may also exert control so that HARQ-ACKs in response to each PDSCH transmission are transmitted at a timing that comes a predetermined period (for example, K1 slots) after the timing the last repetition transmission (for example, k=4) is configured (see FIG. 3B). (par. 0103), In this way, the UE may control HARQ-ACKs in response to each of a number of PDSCHs transmitted in repetition to be transmitted together (at the same timing). Here, instead of generating HARQ-ACKs in response to a number of PDSCHs transmitted in repetition, for every repetition, one bit may be generated for the transport blocks or codewords of repeated PDSCHs.]

As per claim 4, Takeda discloses “The data transmission method according to claim 1,” as [see rejection of claim 1.] “wherein the mapping the HARQ-ACK feedback information corresponding to the repeated transmissions of the PDSCH at least to the first target transmission position for transmission comprises: repetitively mapping the HARQ-ACK feedback information corresponding to the repeated transmissions of the PDSCH to a position in the semi-static HARQ-ACK codebook corresponds to each transmission of the repeated transmissions of the PDSCH for transmission” [(par. 0103), In this way, the UE may control HARQ-ACKs in response to each of a number of PDSCHs transmitted in repetition to be transmitted together (at the same timing). Here, instead of generating HARQ-ACKs in response to a number of PDSCHs transmitted in repetition, for every repetition, one bit may be generated for the transport blocks or codewords of repeated PDSCHs.]

As per claim 5, Takeda discloses “The data transmission method according to claim 1,” as [see rejection of claim 1.] “wherein the HARQ-ACK feedback information corresponding to the repeated transmissions of the PDSCH is HARQ-ACK feedback information corresponding to the last transmission of the repeated transmissions of the PDSCH” [(par. 0103), In this way, the UE may control HARQ-ACKs in response to each of a number of PDSCHs transmitted in repetition to be transmitted together (at the same timing). Here, instead of generating HARQ-ACKs in response to a number of PDSCHs transmitted in repetition, for every repetition, one bit may be generated for the transport blocks or codewords of repeated PDSCHs.]

As per claim 6, Takeda discloses “The data transmission method according to claim 1,” as [see rejection of claim 1.]  “further comprising: mapping negative acknowledgement (NACK) information to a position in the semi-static HARQ-ACK codebook that is other than a position corresponding to each transmission of the repeated transmissions of the PDSCH for transmission” [(par. 0103), In this way, the UE may control HARQ-ACKs in response to each of a number of PDSCHs transmitted in repetition to be transmitted together (at the same timing). Here, instead of generating HARQ-ACKs in response to a number of PDSCHs transmitted in repetition, for every repetition, one bit may be generated for the transport blocks or codewords of repeated PDSCHs.]

As per claims 7, 8, 10-12 as [see rejections of claims 1, 2, 4-6.]
As per claims 27, 30-33 as [see rejections of claims 1, 2, 4-6.]
As per claims 28, 34-37 as [see rejections of claims 1, 2, 4-6]


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANG HANG YEUNG whose telephone number is (571)270-7319.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MANG HANG YEUNG/Primary Examiner, Art Unit 2463